 


 HCON 85 ENR: Providing for a correction in the enrollment of H.R. 2266.
U.S. House of Representatives
2017-10-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Fifteenth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and seventeen 
H. CON. RES. 85 


October 25, 2017
Agreed to
 
CONCURRENT RESOLUTION 
Providing for a correction in the enrollment of H.R. 2266. 
 
 
That in the enrollment of the bill H.R. 2266, the Clerk of the House of Representatives shall make the following correction: Amend the long title so as to read: Making additional supplemental appropriations for disaster relief requirements for the fiscal year ending September 30, 2018, and for other purposes..   Clerk of the House of Representatives.Secretary of the Senate. 